OPINION DISIDENTE DEL JUEZ DE APELACIONES SR. RIVERA PEREZ — 96 DTA 85
Disentimos, muy respetuosamente, de la decisión tomada por la mayoría de revocar la resolución recurrida emitida por el Tribunal de Primera Instancia, denegando la solicitud de supresión de evidencia presentada por la acusada-recurrente, Ada Luz Vega Jiménez. Nuestro disenso se fundamenta en la errónea aplicación al caso de autos de la norma sentada por el Hon. Tribunal Supremo de Estados Unidos en el caso de Steagald v. U.S., 451 U.S. 204 (1981) y aquella formulada por el Hon. Tribunal Supremo de Puerto Rico en el caso de Pueblo v. Rivera Colón,_D.P.R._, 91 JTS 61, opinión del 26 de junio de 1991. La relación de hechos que surge del expediente de este Tribunal no nos permite realizar tal ejercicio.
I
Para poder efectuar un completo análisis de la aplicación doctrinaria al caso de autos, se impone la realización de una exposición meticulosa y completa del trasfondo fáctico según la prueba creída por el Tribunal de Primera Instancia, Sala Superior de Caguas, en ocasión de declarar sin lugar la moción de supresión de evidencia presentada por Ada Luz Vega Jiménez. Ese ejercicio es de imposible realización en este caso, pues con posterioridad a la resolución emitida por este Tribunal, el 12 de *215diciembre de 1995, intimando al Pueblo de Puerto Rico a mostrar causa por la cual no se debía revocar la resolución recurrida y presentado por dicha parte su escrito de mostrar causa, el 28 de diciembre de 1995, no se optó por tal curso procesal en descargo de nuestro ministerio revisor.  Ese curso de acción resultaba necesario en vista de la interpretación distinta que le dan ambas partes al testimonio del agente de la Policía, Jorge L. Rivera.  La decisión de este Tribunal, manifestada por la mayoría del panel, está sostenida, en parte, sobre la interpretación que le da a la naturaleza de la observación que realizó ese Agentede la Policía a través de la puerta de la cocina que se encontraba abierta. Concluyó, este Tribunal, lo siguiente: "El Agente Jorge L. Rivera fue a la puerta de la cocina la cual estaba abierta con la intención de arrestar al Sr. Roque Concepción. Se paró y se asomó por la puerta para poderlo ver... Miró hacia el interior de la cocina y observó que había una mujer sentada en la mesa de la cocina con el Sr. Roque Concepción..."  Este Tribunal concluye, además, que: "[e]l Agente Jorge L. Rivera no solicitó una orden de allanamiento porque iba con el propósito de arrestar al señor Roque Concepción y no el de ocupar nada.  En ocasiones, este Tribunal concluye sobre hechos que, muy respetuosamente, aun cuando son extraídos del recurso de certiorari son incompletos e imprecisos. Este Tribunal expresa lo siguiente: "El Agente Ito Miranda entró y le gritó al Teniente Rivera, quien estaba por el frente de la residencia, que había arrestado al Sr. Roque Concepción y que había ocupado el material, o sea las dos bolsas grandes y la maleta gris." (Enfasis suplido). Sobre ese mismo incidente, la petición de certiorari expresa lo siguiente: "Durante el contrainterrogatorio el testigo manifestó que arrestó a Cucaracho en fracciones [sic] de segundos. Cuando el [sic] escucha al Teniente [sic] Rivera tocando la puerta del frente ya el [sic] tenía arrestado al Sr. Concepción c/p Cucaracho. El Agente [sic] Ito. Miranda entró y le gritó al teniente [sic] que lo tenía arrestado y que había ocupado material." (Enfasis suplido). Previamente había expresado lo siguiente: "Luego que el señor Rodríguez se tira al suelo él ve dos bolsas grandes y una maleta gris."  Las implicaciones que tienen ambas expresiones en cuanto al relato de la prueba presentada, es verdaderamente importante e impresionante tomando en cuenta la doctrina aplicada a este caso.
No presenta ninguna duda para el suscribiente que el recurso de certiorari de autos y el escrito para mostrar causa del Pueblo de Puerto Rico nos colocaban en posición de decidir sobre la expedición del auto, pero no era conveniente decidir sobre los méritos del mismo. Lo contrario, sería ubicar a este Tribunal en la posición de revocar al Tribunal de Primera Instancia, derrotando la presunción de corrección de los procedimientos, en ausencia de una exposición estipulada, narrativa o una transcripción de la prueba, en situaciones donde la determinación fáctica de lo creído por ese Tribunal, a base de la prueba ofrecida y admitida, es fundamental para descargar nuestra función revisora y, por ende, fiscalizadora.
Con el recurso de certiorari se acompañó el escrito presentado ante el Tribunal de Primera Instancia por la recurrente titulado "Moción Solicitando Supresión de Prueba"  y el escrito presentado por el Pueblo de Puerto Rico titulado "Moción en Oposición a Supresión de Evidencia."  En ambos escritos, las partes hacen una relación de lo declarado por el agente Jorge L. Rivera en la vista preliminar celebrada en el caso de autos, donde testificó lo siguiente:

"El día ¡3 de enero de 1995, hora 11:40 am, [sic] se arrestó al señor José A. Roque Concepción porque éste tenía una Orden de Arresto expedida por el Honorable Juez José A. Morales Arroyo, por el delito de Escalamiento Agravado, con $50,000 de fianza. Este mismo día nos habíamos dirigido los agentes José Miranda y éste [sic] servidor para arrestar al individuo. Llegamos a la residencia D39, de Estancias de Gurabo, Puerto Rico, que a base de confidencias nos habían indicado que este individuo estaba pernoctando allí. Al llegar pude notar que la puerta de la Cocina se encontraba abierta, C-P cucaracho [sic] se encontraba en la mesa de comedor en unión a una muchacha trigueña quien resultó ser Ada Luz Vega Jiménez. Le indiqué que estaba arrestado, le pusimos las esposas entre el compañero Pito Miranda y yo. Este [sic] fue esposado en el piso y al mirar hacia la mesa pude notar que habían dos bolsas grandes conteniendo polvo blanco en su interior y una bolsa pequeña. Se detuvo a la señora Ada Luz Vega y al individuo y nos dirigimos a la División de Drogas y Narcóticos de Caguas y le entregamos dicha evidencia al Agente [sic] Justo Maldonado, quien luego de realizar la prueba de campo correspondiente me entregó un certificado de Positivo de Cocaína. Se le hicieron nuevamente las advertencias de ley a ambos detenidos. Este caso fue llevado ante la Honorable Juez Ivelisse Moyano quien luego de escuchar la prueba determinó causa probable a ambos fijándole una fianza a ella de $5,000.00 y a él de $50,000. Además de esta evidencia se ocuparon dos magazines color negro, 54 balas 9MM, una bala color bronce y parafernalia para 
*216
empacar droga la cual estaba en un bultito negro y gris, todo estaba encima de la mesa. "

Esta es la única versión de los hechos que las partes han relacionado como lo ciertamente declarado por el agente Jorge L. Rivera. Sin embargo, en cuanto a lo testificado por éste el 13 de noviembre de 1995 durante la vista celebrada ante el Tribunal de Primera Instancia, Sala Superior de Caguas, con relación a la solicitud de supresión de evidencia, sólo tenemos ante nos la relación que de ese testimonio realiza la parte recurrente en su petición de certiorari y la breve relación de hechos e incidencias del caso que realizara el Pueblo de Puerto Rico en su escrito para mostrar causa, ante este Tribunal.
El Tribunal de Primera Instancia, Sala Superior de Caguas, emitió resolución, sobre el asunto ante nos, el 27 de noviembre de 1995.  Determinó como hechos probados y creídos lo siguiente:
1- Con el propósito de diligenciar una orden de arresto, cuatro policías se dirigieron a la residencia de la acusada, ya que habían recibido una confidencia que en dicho lugar se ocultaba la persona contra quien se había expedido dicha orden.
2- Los policías llegaron a la residencia de la acusada, la cual no tenía verja. Dos policías se sitúan en la puerta del frente con el propósito de tocar la misma y otros dos en la puerta de atrás para evitar que el sujeto a ser arrestado escapara del lugar.
3- La puerta de atrás estaba abierta y los policías vieron a la acusada y a la persona contra quien estaba dirigida la orden de arresto sentados a la mesa. Los policías entran a la cocina con el propósito de arrestar al sujeto y observan sobre la mesa sustancias controladas, la cual ocupan y arrestan a ambas personas.
4- Los cuatro policías van a diligenciar una orden de arresto válida expedida contra una persona que está eludiendo a la justicia.
5- El lugar donde se efectuó la intervención era uno que no tenía verja, setos vivos u otra barrera que impidiera la entrada al "curtilage " de la residencia.
6- Para evitar que la persona a ser arrestada pudiera huir del lugar, dos agentes se sitúan en la parte de atrás. Desde allí ven la puerta abierta y al sujeto a ser arrestado. Al.entrar a la cocina, ven sobre la mesa sustancias controladas.
7- La falta de barreras que impidiera la entrada al "curtilage," unido a una puerta abierta desde donde se divisa a la persona a ser arrestada y la presencia de la sustancia controlada a plena vista.
Con el trámite procesal acumulado en este caso, la expedición del auto nos permitiría revisar en sus méritos el asunto ante nos. Sin embargo, para ello, resultaría necesario el perfeccionamiento del presente recurso, a tenor con lo dispuesto en las Reglas 40, 41 y 42, entre otras, de nuestro Reglamento.
II
Pautado lo anteriormente expuesto, procedemos a realizar la aplicación doctrinaria a los hechos que surgen del expediente de este Tribunal.
La mayoría, como cuestión de derecho, concluye lo siguiente:
"Nuestra Constitución tiene en esta área una protección más amplia que la Enmienda Cuarta de los Estados Unidos y podría vedar intrusiones al hogar o áreas de expectativas razonables de intimidad que no estarían vedadas bajo los parámetros de la federal Pueblo v. Rivera Colón, supra. Sin embargo, la situación ante nosotros no requiere llevar a cabo un análisis sobre los contornos más amplios de la protección contra allanamiento irrazonable bajo nuestra Constitución, análisis que habría que hacer exclusivamente a la luz de la Sección 10 del Artículo II de nuestra Constitución. Pueblo v. Rivera Colón, supra. Esto es así porque, aun aplicando la protección mínima que confiere la Enmienda Cuarta de la Constitución Federal el allanamiento llevado a cabo en el presente caso *217resulta en una violación dé dicha Enmienda Cuarta y a fortiori de nuestra más liberal Sección 10 del Artículo II."
El Tribunal Supremo de Estados Unidos formuló, como excepción a la regla, que no se puede entrar al hogar de un tercero para efectuar un arresto. De mediar circunstancias extraordinarias o de emergencia, ciertamente se puede llevar a cabo dicho arresto sin la correspondiente orden.  Sobre ese particular el profesor Ernesto L. Chiesa  comenta que en cuanto a los factores pertinentes para considerar si hay realmente una situación de emergencia que justifique el arresto de un sospechoso en el hogar de un tercero sin la correspondiente orden, podrían ser los siguientes:

"1- Si se ha cometido una ofensa grave.


2- Si había creencia razonable de que el sospechoso estaba armado.


3- Si había un alto grado de causa probable sobre la responsabilidad criminal del sospechoso.


4- Si había poderosas razones para creer que el sospechoso estaba en ese lugar.


5- Si era probable que el sospechoso escapara si no se detenía entonces.


6- Si se procedió pacíficamente al entrar al lugar.


7- La hora de entrada."

La Juez de Instancia concluyó, como cuestión de hecho, que cuatro policías se dirigieron a la residencia de la acusada — recurrente con el propósito de diligenciar una orden de arresto contra otra persona, colocándose dos policías en la puerta del frente de la residencia con el propósito de tocar la misma y otros dos en la puerta de atrás para evitar que el sujeto a ser arrestado escapara del lugar. No podemos concluir en otra dirección que no sea, a base de esa situación fáctica, que los agentes no se disponían a entrar en la residencia de la acusada-recurrente, sino a tocar a su puerta en hora temprana de la tarde. La colocación de dos agentes en la puerta de atras de la cocina para evitar que el sujeto a ser arrestado escapara del lugar, estuvo sostenido sobre el hecho determinado que dicho sujeto estaba eludiendo la justicia. 
La mayoría concluye que una vez obtenida por el agente Jorge L. Rivera a las 11:40 A.M., mientras se encontraba en Cayey, la información sobre el paradero del señor José A. Roque Concepción y su ubicación específica en la Urbanización Estancias de Gurabo, y dirigirse con otros compañeros a ese municipio, no había razón alguna para que los agentes en posesión de esa información dejaran de obtener una orden de allanamiento. Afirma, la mayoría, que si los agentes de la policía consideraban que el factor tiempo era esencial y que el sospechoso podía abandonar la propiedad antes de obtener la orden, pudieron dirigirse a dicho lugar y proteger las salidas de la casa (como lo hicieron) y arrestar al ciudadano cuando saliera de la casa o entrar a la misma una vez obtuvieran la orden de allanamiento.
No podemos estar de acuerdo con lo concluido por la mayoría. No era un recurso seguro para los agentes obtener una orden de allanamiento de un magistrado en ese momento con la información transmitida al agente Rivera. La confidencia sobre la presencia del señor Roque Concepción en esa residencia debía ser corroborada, para poder acudir ante un magistrado.  Ante la razón para creer que el sospechoso estaba en la residencia de la aquí recurrente y que se había eludido de la policía la noche anterior, los agentes decidieron tocar en la puerta del frente de la casa para indagar con la residente del lugar sobre la persona a ser arrestada. Decidieron colocar dos agentes frente a la puerta de la cocina para evitar que el sospechoso, de estar allí, pudiera evadirse nuevamente al percatarse de la presencia de los agentes de la Policía en la residencia. De los hechos que surgen del expediente de este Tribunal, no se puede inferir, razonablemente, que los agentes se colocaran en la puerta del frente de la residencia y la de la cocina para entrar a la residencia. En el caso de autos, los agentes se percataron, por estar abierta la puerta de la cocina, de la presencia del señor Roque Concepción dentro de la casa.  Al ser corroborada la presencia de la persona a ser arrestada dentro de la residencia, por observación personal de los agentes desde un sitio que resultaba razonable su presencia,  no *218era necesario el escrutinio judicial en la búsqueda de una orden de allanamiento en protección de la garantía contemplada en la Cuarta Enmienda de la Constitución de los Estados Unidos. La recurrente no disfrutaba de una razonable expectativa de intimidad o privacidad de lo que acontecía en el sitio, dentro de la casa, donde ella se encontraba con el señor Concepción que era visible libremente a través de la puerta de la cocina.
Los agentes procedieron a entrar pacífica y rápidamente a la residencia para arrestar al señor Concepción evitando que éste tratara de ejercer alguna resistencia. Con su actuación los agentes evitaron que éste se pudiera escapar nuevamente. Bajo los hechos de este caso no era razonable, como afirma la mayoría, proteger las salidas de la casa (como lo hicieron) y arrestar al ciudadano cuando saliera de la casa. De la misma forma que los agentes lo observaban a él desde afuera y a través de la puerta de la cocina, también él los habría de ver si se quedaban amparados. Una vez se percatara de la presencia de los agentes de la Policía, era razonable creer, y muy probable, que tratara de escapar si no se le detenía inmediatamente. Se podía producir por parte de éste un confrontamiento con los agentes de la Policía. La noche antes se les había eludido. No tenía intención de entregarse a la Policía. No podemos estar de acuerdo con la mayoría, que los agentes sólo tenían a su disposición el curso de acción de quedarse protegiendo los accesos de la casa y esperar su salida o de ir a obtener una orden de allanamiento con los hechos que presenta nuestro expediente. Era razonable que tocaran a la puerta de la casa para preguntarle a su residente sobre la persona del señor Roque Concepción. No hay nada irrazonable en ello.
Al entrar los agentes al área exclusiva de la casa, donde estaba la persona a ser arrestada, éstos se percataron inadvertidamente y a simple vista de la presencia de dos bolsas grandes con polvo blanco en su interior y una bolsa pequeña  encima de la mesa frente a la cual estaba sentada la acusada-recurrente y la persona a ser arrestada. No registraron el resto de la casa. Se concretaron a intervenir en esa área exclusivamente. Así surge del escaso cuadro fáctico con que hemos contado en el proceso adjudicativo de este caso.
¿Estuvo justificada y fue razonable la penetración de los agentes a las áreas inmediatas de la residencia de la acusada-recurrente correspondiente a los accesos que conducen hacia la puerta del frente y a la puerta de la cocina, sin una orden de allanamiento, bajo lo contemplado por la Sección 10 del Artículo II de nuestra Constitución?
Como parte de su función oficial de diligenciar la orden de arresto, los agentes del orden público podían entrar al área de la zona de inmediación ("curtilage") de la residencia que está implícitamente abierta al público.  Aquella área del "curtilage" que dirigió a los agentes a la entrada del frente de la casa de la acusada-recurrente con el propósito de procurar a la persona objeto del arresto está implícitamente abierta al público.  Los agentes no podían bajo la Constitución de Puerto Rico, en ausencia de orden judicial de allanamiento, atravesar subrepticiamente el "curtilage" de una residencia para atisbar por una puerta o ventana en circunstancias donde hay expectativa razonable a la intimidad por parte de los residentes. El área del "curtilage" donde se encuentra la puerta de atrás de la cocina de la acusada-recurrente, es un área que no surge de nuestro expediente que esté protegida de observaciones que pueda hacer cualquier transeúnte que por allí pase.  Esa área también está abierta implícitamente al público. De las determinaciones de hechos formuladas por la Juez de Instancia surge de esa forma.
La acción de los agentes de la Policía, en el caso de autos, de entrar al área del terreno donde enclava la residencia de la acusada-recurrente que conduce a la cocina, en hora temprana de la tarde, mientras otros dos agentes de la Policía tocaban la puerta del frente de esa casa para procurar por el señor Roque Concepción, objeto de la orden de arresto, resulta, bajo la atmósfera total de este caso, razonable y justificada. La posibilidad de que el sujeto objeto de la orden de arresto tratara de escapar una vez se percatara de la presencia de los agentes de la Policía en la parte del frente de la casa era muy probable, pues había eludido a la Policía anteriormente.
Era previsible algún grado de confrontación entre los agentes de la Policía y el sujeto a ser arrestado dado el historial de evadir a la Policía de este último. Al igual, era probable el ejercicio de violencia por parte del mismo para evitar el diligenciamiento de la orden de arresto. Por eso, una vez los ¿gentes observan a través de la puerta abierta de la cocina al señor Roque Concepción sentado *219frente a una mesa conversando con la acusada-recurrente, no podemos concluir, bajo los hechos que surgen de nuestro expediente, que esta última conservara una expectativa razonable a su intimidad y a la privacidad dentro de esa área de su casa. 
Se puede prescindir de la orden judicial de allanamiento en circunstancias apremiantes, cuando a la luz de las circunstancias existe urgencia para la acción policial.  Sin embargo, en el caso de autos, los agentes no pretendieron entrar a la residencia sin la orden judicial, sino que su intención fue procurar por el sujeto tocando a la puerta del frente de la residencia entraron a la casa cuando pudieron constatar personalmente, por estar la puerta de la cocina abierta, que el sujeto a ser arrestado estaba dentro de la residencia. Es en ese momento que surge la circunstancia apremiante de la cual emana la urgencia de la acción policial.
De lo declarado por el agente Jorge L Rivera en la vista preliminar y lo determinado por la Juez de Instancia en la vista celebrada para discutir la solicitud de supresión de evidencia, surge que la sustancia controlada fue descubierta a plena vista por ese Agente quien, entendemos, tenía derecho a estar en el lugar desde el cual pudo observar tal prueba.
Fue descubierta esa prueba, por el Agente, inadvertidamente, surgiendo de su simple observación su naturaleza delictiva.  La acusada-recurrente se encontraba sentada junto al señor Roque Concepción, sujeto a ser arrestado, frente a la mesa donde fue hallado el material ocupado. Tomados como hechos básicos probados los datos anteriores, según surgen de nuestro expediente, se puede inferir razonable y lógicamente la probabilidad de que Ada Luz Vega Jiménez tuviera conocimiento, control y manejo de esa sustancia prohibida.
De los hechos que surgen del expediente de este Tribunal y el curso procesal tomado, resulta improcedente expedir el auto solicitado y revocar al Tribunal de Primera Instancia, sin el perfeccionamiento adecuado y necesario del recurso. Al someter el caso para adjudicación en sus méritos con el escaso trámite y perfeccionamiento del mismo, y los hechos que surgen del expediente de este Tribunal, no podemos llegar a otra conclusión que no sea la confirmación de la resolución recurrida.
EFRAIN RIVERA PEREZ
Juez de Apelaciones
ESCOLIOS OPINION DISIDENTE DEL JUEZ DE APELACIONES SR. RIVERA PEREZ — 96 DTA 85
1. Se expide el auto, pero no se ordenó a las partes la preparación de una exposición narrativa de la prueba oral presentada.
2. Ejemplo de esa'controversia es lo siguiente:
a) La interpretación de la parte recurrente a los efectos que ese agente atisbo por la puerta de la cocina, de la propiedad inmueble en cuestión, que se encontraba abierta. La parte recurrida interpreta que esa observación fue casual.
b) La parte recurrente expresa, en su petición de certiorari, pág. 3, que sobre la mesa el Agente observó dos bolsas grandes y una maleta color gris. La parte recurrida expresa en su escrito de mostrar causa, pág. 2, sobre el mismo asunto, que el Agente al mirar hacia la mesa pudo notar dos bolsas grandes conteniendo polvo blanco en su interior v una bolsa pequeña. Expresa, además, que ocupó dos magazines color negro, 54 balas 9mm., una bala color bronce y parafernalia para empacar droga la cual estaba en un bultito negro y gris.
3. Esas conclusiones fueron extraídas de la relación de la prueba que realiza la recurrente, petición de certiorari, pág. 3.
*2204. Esa conclusion fue extraída de la relación de la prueba que realizó la recurrente en su recurso, pág. 4. Sin embargo, allí expresó la recurrente lo siguiente: "Indicó que en ésta [sic] ocasión no solicitó la orden porque él no iba en las de ocupar nada."
5. Recurso de certiorari, pág. 4.
6. Apéndice IV, págs. 4-6, de la petición de certiorari.
7. Apéndice VII, págs. 9-11, de la petición de certiorari.
8. Apéndice X, págs. 14-16, de la petición de certiorari.
9. Steagald v. U.S, supra; Dayton v. New York, 445 U.S. 573 (1980); Welsh v. Wisconsin, 466 U.S. 740 (1984)
10. Chiesa Aponte, E., Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Editorial Forum., 1991, voll, págs. 390, 391.
11. Esos hechos fueron determinados por el Tribunal de Primera Instancia a base del testimonio oral ofrecido por el agente Jorge L. Rivera, el 13 de noviembre de 1995, durante la vista celebrada con relación a la solicitud de supresión de evidencia presentada por la defensa.
12. En casos en que se solicita una orden de allanamiento mediante una declaración jurada de un agente del orden público basada en confidencias y en las observaciones del agente declarante, los criterios para determinar cuándo es que una confidencia justifica la expedición de una orden son los siguientes: (1) que el confidente previamente ha suministrado información correcta, (2) la confidencia conduce hacia el criminal en términos de lugar y tiempo, (3) la confidencia ha sido corroborada por observaciones del agente o por información proveniente de otras fuentes, y (4) la corroboración se relaciona con actos delictivos cometidos o en proceso de cometerse. Pueblo v. Pagán Santiago,_D.P.R._, 92 JTS 56, opinión emitida el 20 de mayo de 1992.
13. En el caso de Steagald v. U.S., supra, la puerta estaba cerrada. La única ocupante de la residencia les indicó a los agentes que estaba sola. Los agentes irrumpieron la entrada y le ordenaron poner las manos en la pared mientras registraban toda la casa.
14. Desde la perspectiva de Steagald v. U.S., supra, y su progenie.
15. Testimonio del agente Jorge L. Rivera durante la vista preliminar.
16. Pueblo v. Rivera Colón, supra.
17. Ibid.
18. Ibid.
19. Pueblo v. Meléndez, opinión del 13 de julio de 1994.
20. Pueblo v. Rivera Colón, supra.
21. Pueblo v. Dolce, 105 D.P.R. 422 (1976).